Citation Nr: 0100144	
Decision Date: 01/04/01    Archive Date: 01/11/01

DOCKET NO.  99-20 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho 


THE ISSUES

1.  Entitlement to an increased rating for chronic 
ligamentous strain and arthralgia of the right knee, 
evaluated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for residual 
shrapnel wound scars of the right hand.



REPRESENTATION

Appellant represented by:	Disabled American Veterans







INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969. This matter comes on appeal from an April 1999 decision 
by the Boise VA Regional Office. The evaluation provided for 
the service-connected right knee disability was increased to 
10 percent in an August 1999 rating decision.



FINDINGS OF FACT

1. Manifestations of the service-connected right knee 
disability include limitation of flexion to 130 degrees, 15 
degrees of hyperextension, and complaints of chronic pain 
requiring medication for relief.

2. The veteran has barely visible residual shrapnel wound 
scars of the right hand without demonstrable swelling, color 
change, limitation of motion, or loss of strength or 
sensation.


CONCLUSION OF LAW

1.  A rating greater than 10 percent for chronic ligamentous 
strain and arthralgia of the right knee is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5257, 5260, 
5261 (2000).

2.  A compensable evaluation for residual shrapnel wound 
scars of the right hand is not warranted. 38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.118, Codes 7804, 7805 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Legal Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 .  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The requirements set forth in these regulations, 
mandating an evaluation of the complete medical history of 
the veteran's claimed disability, operate to protect veterans 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  38 C.F.R. §§ 4.1, 4.2 ; Schafrath, 1 Vet. 
App. at 593-94.

The veteran's disability, however, must be reviewed in 
relation to its history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3 ; where 
there is a question as to which or two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7 ; and evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10 ; Schafrath, 1 Vet. App. 589.  In 
any case, with particular regard to the veteran's request for 
an increased schedular evaluation, the Board will only 
consider the factors as enumerated in the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14 .  The United States Court of Appeals for 
Veterans Claims (Court) has held that a claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  The Court 
has acknowledged, however, that when a veteran has separate 
and distinct manifestations attributable to the same injury, 
he should be compensated under different diagnostic codes.  
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225 (1993).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 .  Inquiry must also made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45 .  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  Crepitation either in the 
soft tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased.  38 C.F.R. § 4.59 .

Total knee replacement is evaluated under 38 C.F.R. § 
4.71(a), Diagnostic Code 5055, which provides that 
intermediate degrees of residual weakness, pain, or 
limitation of motion are to be rated by analogy to Diagnostic 
Codes 5256 (ankylosis of the knee); 5261 (limitation of 
extension); and 5262 (impairment of the tibia and fibula), 
with a minimum 30 percent rating assigned under Diagnostic 
Code 5055.  The next higher evaluation under Diagnostic Code 
5055, a 60 percent rating, requires evidence of chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  A total evaluation of 100 percent is 
given for the period of one-year following prosthetic 
replacement of the knee joint.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5055 .

A knee impairment with recurrent subluxation and lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 .

Evidence of dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint 
will result in the assignment of a 20 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  The 
symptomatic removal of semilunar cartilage will result in a 
10 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259 .

Limitation of flexion of a leg is rated zero percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 .

Limitation of extension of a leg is rated zero percent when 
limited to 5 degrees, 10 percent when limited to 10 degrees, 
20 percent when limited to 15 degrees, and 30 percent when 
limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 .

38 C.F.R. § 4.71, Plate II , reflects that normal flexion and 
extension of the knee is from 0 to 140 degrees.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 .  
However, when the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  
Arthritis due to trauma and substantiated by X-ray findings 
is rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

General Counsel for VA, in an opinion dated July 1, 1997, 
(VAOPGCPREC 23-97), held that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Code 5003, which provides for the presence of 
arthritis, and Diagnostic Code 5257 which provides for 
instability.  General Counsel stated that when a knee 
disorder is already rated under Diagnostic Code 5257 based 
upon instability of the knee, the veteran may also be 
entitled to a separate rating for arthritis if the veteran 
has limitation of motion which at least meets the criteria 
for a zero-percent rating under Diagnostic Code 5260 (flexion 
limited to 60 degrees or less) or Diagnostic Code 5261 
(extension limited to 5 degrees or more).  If the veteran 
does not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.  General 
Counsel in VAOGCPREC 9-98 held that a separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59.  See also Degmetich v. Brown, 
104 F. 3d 1328, 1331 (Fed. Cir. 1997).  Where additional 
disability is shown, a veteran rated under 5257 can also be 
compensated under 5003 and vice versa.

Superficial scars, tender and painful on objective 
demonstration, warrant a 10 percent evaluation. Other scars 
are rated on limitation of function of the part affected. 
38 C.F.R. § 4.118, Codes 7804, 7805.


Analysis

Right Knee Disability 

With respect to the service-connected right knee disability, 
the record includes the reports of VA examinations conducted 
in July 1969, December 1998, and August 1999. In July 1969, 
clinical examination was unremarkable except for minimal pain 
on full extension. The most recent VA examinations showed 
that manifestations of the right knee disability include 
limitation of flexion to 130 degrees and 15 degrees of 
hyperextension, as well as at most mild tenderness of the 
knee. Although the veteran has reported swelling and 
instability of the right knee, the reports of the 1998 and 
1999 examinations specifically note the absence of swelling 
and instability. Further, x-rays of the right knee in May 
1999 were interpreted as being normal. Accordingly, an 
increase in the presently assigned 10 percent evaluation on 
the basis of limitation of motion or instability is not in 
order. 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Codes 
5257, 5260, 5261. The evidence is not so evenly balanced that 
there is doubt as to any material issue. 38 U.S.C.A. § 5107.

The Court of Appeals for Veterans Claims has held that when a 
Diagnostic Code provides for compensation based solely upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45  must also be considered, and that examinations upon 
which the rating decisions are based must adequately portray 
the extent of functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 
In this instance, the Board finds that the veteran has not 
demonstrated any additional functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40, 4.45, 4.59.  
The 10 percent evaluation currently assigned is based on the 
veteran's complaints of pain and other subjective symptoms.  
The Board finds that the veteran has evidenced no additional 
manifestations not already contemplated, such as atrophy, 
weakness, incoordination, swelling or deformity. The veteran 
has submitted no competent medical evidence to support his 
assertions. Based on the foregoing, the Board finds that a 
higher rating based on 38 C.F.R. §§ 4.40, 4.45, 4.59 is not 
warranted.

The Board also would note at this point that the veteran is 
not eligible for a separate ratings for her knee disability 
based on arthritis pursuant to VAOPGCPREC 23-97, as the 
record does not contain medical evidence documenting a 
diagnosis of arthritis of the right knee or X-ray evidence 
establishing degenerative arthritis as is required under 
either Diagnostic Code 5003 or 5010.  Moreover, there is no 
medical evidence of any compensable motion limitation as to 
either knee joint.


Right Hand Scars  

The veteran has related a history of pain, stiffness, and 
weakness of the right hand, requiring massage and medication 
for relief. The reports of VA examinations in July 1969 and 
December 1998, however, show that the barely visible residual 
shrapnel wound scars of the right hand are well-healed and 
nontender. No swelling, color change, limitation of motion, 
or loss of strength or sensation of the right hand was 
evident. Based on these unremarkable findings reflecting the 
absence of any indicia of measurable functional impairment, a 
compensable evaluation for the residual shrapnel wound scars 
of the right hand is not in order. No manifestations such as 
atrophy, weakness, incoordination, swelling or deformity such 
as to warrant a compensable evaluation based on the veteran's 
complaint of pain are shown. Again, no competent medical 
evidence to the contrary has been presented. The evidence is 
not so evenly balanced that there is doubt as to any material 
issue.38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.118, Codes 7804, 7805.


ORDER

An increased rating for chronic ligamentous strain and 
arthralgia of the right knee is denied.

A compensable evaluation for residual shrapnel wound scars of 
the right hand is denied.


		
	WAYNE M. BRAEUER 
	Veterans Law Judge
	Board of Veterans' Appeals



 

